that evidence concerning petitioner's pending murder charge should be
                  allowed at sentencing. The district court denied the motion to strike the
                  notice of intent and advised that the State's evidence of petitioner's
                  pending murder charge must be in the form of live testimony. This
                  original writ petition followed.
                              A writ of mandamus is available to compel the performance of
                  an act which the law requires as a duty resulting from an office, trust or
                  station, NRS 34.160, or to control an arbitrary or capricious exercise of
                  discretion, Round Hill Gen. Improvement Dist. v. Newman,      97 Nev. 601,
                  603, 637 P.2d 534, 536 (1981). A writ of mandamus will not issue,
                  however, if petitioner has a plain, speedy and adequate remedy in the
                  ordinary course of law. NRS 34.170. Further, mandamus is an
                  extraordinary remedy, and it is within the discretion of this court to
                  determine if a petition will be considered.   See Poulos v. Eighth Judicial
                  Diet Court, 98 Nev. 453, 455, 652 P.2d 1177, 1178 (1982); see also State ex
                  rel. Dep't Transp.   V.   Thompson, 99 Nev. 358, 360, 662 P.2d 1338, 1339
                  (1983). Petitioner argues that extraordinary relief is warranted because
                  adjudicating him as a habitual criminal under NRS 207.010 is
                  unconstitutional and violates a term in his plea agreement providing that
                  the State could not seek a habitual criminal enhancement based on a new
                  charge absent a probable cause determination by an independent
                  magistrate. While petitioner's arguments lack clarity and the relief he
                  requests is incongruent with the claims he raises in the petition, his
                  claims clearly concern sentencing matters that may be challenged on




SUPREME COURT
        OF
     NEVADA
                                                         2
(0) 1947A    ge
                   appeal. Because he has an adequate remedy at law by way of an appeal,
                   we decline to exercise our discretion to consider the petition on the merits.
                   Accordingly, we deny the petition. See NRAP 21(b).
                               It is so ORDERED.


                                                                        J.
                                            Hardesty


                                               J.
                                                              Cherry




                   cc: Hon. David B. Barker, District Judge
                        Special Public Defender
                        Attorney General/Carson City
                        Clark County District Attorney
                        Eighth District Court Clerk




SUPREME COURT
         OF
      NEVADA
                                                         3
(()) 1947A    e,